       Case 6:19-cv-00490-ADA Document 22 Filed 10/16/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


 GLOBALFOUNDRIES U.S. INC.,

             Plaintiff                            Case No. 6:19-cv-00490-ADA


             v.                                   JURY TRIAL DEMANDED


 TAIWAN SEMICONDUCTOR
 MANUFACTURING COMPANY
 LTD., TSMC NORTH AMERICA,
 TSMC TECHNOLOGY, INC.,
 MEDIATEK INC., MEDIATEK USA
 INC., MSTAR SEMICONDUCTOR,
 INC., HISENSE CO., LTD.,
 HISENSE ELECTRIC CO. LTD.,
 HISENSE INTERNATIONAL CO.,
 LTD., HISENSE GROUP CO., LTD.,
 QINGDAO HISENSE
 COMMUNICATION CO., LTD.,
 AND HISENSE IMPORT &
 EXPORT CO. LTD.,

             Defendants


                   STIPULATION TO WAIVE SERVICE AND
                  AGREED MOTION TO EXTEND DEADLINES

      Plaintiff Globalfoundries U.S. Inc. (“Globalfoundries”), and Defendants Taiwan

Semiconductor Manufacturing Company Ltd., TSMC North America, TSMC

Technology, Inc., MediaTek Inc., MediaTek USA Inc., MStar Semiconductor, Inc.,

Hisense Co., Ltd., Hisense Electric Co. Ltd., Hisense International Co., Ltd., Hisense

Group Co., Ltd., Qingdao Hisense Communication Co., Ltd., and Hisense Import &
         Case 6:19-cv-00490-ADA Document 22 Filed 10/16/19 Page 2 of 7




 Export Co. Ltd. (collectively “Defendants”) request that the Court enter a briefing

 schedule as to the time for Defendants to answer or otherwise respond to Plaintiff’s

 Complaint and the time for Plaintiff to answer or otherwise respond to any motion or

 claim by Defendants.

         1.   Plaintiff Globalfoundries filed its Complaint on August 26, 2019.

         2.   Defendant MediaTek USA, Inc. was served with process on August 30,

 2019.

         3.   Defendant TSMC North America was served with process on August 29,

 2019.

         4.   Defendant TSMC Technology, Inc. was served with process on August 29,

 2019.

         5.   On September 16, 2019, the Court granted an extension of time for

 MediaTek USA, Inc., TSMC North America, and TSMC Technology, Inc. to answer or

 otherwise respond until and including October 21, 2019.

         6.   Defendant Taiwan Semiconductor Manufacturing Company Ltd. hereby

 stipulates it has received a copy of Globalfoundries’ Complaint and all exhibits thereto,

 agrees to waive service, waives any objections to the absence of a summons or service,

 and stipulates it will not contest whether it was properly served, including under

 Federal Rule of Civil Procedure 12(b)(4) or (5), and including whether its waiver was

 not effective under the Hague Convention or the laws of Taiwan.

         7.   Defendant MediaTek Inc. hereby stipulates it has received a copy of

 Globalfoundries’ Complaint and all exhibits thereto, agrees to waive service, waives any

 objections to the absence of a summons or service, and stipulates it will not contest



STIPULATION TO WAIVE SERVICE AND AGREED MOTION TO EXTEND DEADLINES                PAGE | 2
        Case 6:19-cv-00490-ADA Document 22 Filed 10/16/19 Page 3 of 7




 whether it was properly served, including under Federal Rule of Civil Procedure 12(b)(4)

 or (5), and including whether its waiver was not effective under the Hague Convention

 or the laws of Taiwan.

       8.    Defendant MStar Semiconductor, Inc. hereby stipulates it has received a

 copy of Globalfoundries’ Complaint and all exhibits thereto, agrees to waive service,

 waives any objections to the absence of a summons or service, and stipulates it will not

 contest whether it was properly served, including under Federal Rule of Civil Procedure

 12(b)(4) or (5), and including whether its waiver was not effective under the Hague

 Convention or the laws of Taiwan.

       9.    Defendant Hisense Co., Ltd. hereby stipulates it has received a copy of

 Globalfoundries’ Complaint and all exhibits thereto, agrees to waive service, waives any

 objections to the absence of a summons or service, and stipulates it will not contest

 whether it was properly served, including under Federal Rule of Civil Procedure 12(b)(4)

 or (5), and including whether its waiver was not effective under the Hague Convention

 or the laws of The People’s Republic of China or Hong Kong.

       10.   Defendant Hisense Electric Co. Ltd. hereby stipulates it has received a copy

 of Globalfoundries’ Complaint and all exhibits thereto, agrees to waive service, waives

 any objections to the absence of a summons or service, and stipulates it will not contest

 whether it was properly served, including under Federal Rule of Civil Procedure 12(b)(4)

 or (5), and including whether its waiver was not effective under the Hague Convention

 or the laws of The People’s Republic of China.

       11.   Defendant Hisense International Co., Ltd. hereby stipulates it has received

 a copy of Globalfoundries’ Complaint and all exhibits thereto, agrees to waive service,



STIPULATION TO WAIVE SERVICE AND AGREED MOTION TO EXTEND DEADLINES                PAGE | 3
        Case 6:19-cv-00490-ADA Document 22 Filed 10/16/19 Page 4 of 7




 waives any objections to the absence of a summons or service, and stipulates it will not

 contest whether it was properly served, including under Federal Rule of Civil Procedure

 12(b)(4) or (5), and including whether its waiver was not effective under the Hague

 Convention or the laws of The People’s Republic of China.

        12.   Defendant Hisense Group Co., Ltd. hereby stipulates it has received a copy

 of Globalfoundries’ Complaint and all exhibits thereto, agrees to waive service, waives

 any objections to the absence of a summons or service, and stipulates it will not contest

 whether it was properly served, including under Federal Rule of Civil Procedure 12(b)(4)

 or (5), and including whether its waiver was not effective under the Hague Convention

 or the laws of The People’s Republic of China.

        13.   Defendant Qingdao Hisense Communication Co., Ltd. hereby stipulates it

 has received a copy of Globalfoundries’ Complaint and all exhibits thereto, agrees to

 waive service, waives any objections to the absence of a summons or service, and

 stipulates it will not contest whether it was properly served, including under Federal

 Rule of Civil Procedure 12(b)(4) or (5), and including whether its waiver was not effective

 under the Hague Convention or the laws of The People’s Republic of China.

        14.   Defendant Hisense Import & Export Co. Ltd. hereby stipulates it has

 received a copy of Globalfoundries’ Complaint and all exhibits thereto, agrees to waive

 service, waives any objections to the absence of a summons or service, and stipulates it

 will not contest whether it was properly served, including under Federal Rule of Civil

 Procedure 12(b)(4) or (5), and including whether its waiver was not effective under the

 Hague Convention or the laws of The People’s Republic of China.

        15.   The Defendants who have waived service herein will keep all defenses or



STIPULATION TO WAIVE SERVICE AND AGREED MOTION TO EXTEND DEADLINES                  PAGE | 4
         Case 6:19-cv-00490-ADA Document 22 Filed 10/16/19 Page 5 of 7




 objections to the lawsuit, the court’s jurisdiction, and the venue of the action.

        16.       In light of the multiple claims in this case, the parties request additional

 time for Defendants to answer or otherwise respond to the Complaint and for

 Globalfoundries to answer or otherwise respond to any answer or other response filed

 by Defendants.

        17.       To prevent duplication in effort and motions, the parties have agreed and

 propose to the Court that an extension of deadlines and entry of a briefing schedule is

 appropriate.

        18.       The parties jointly request that the Court enter an Order:

                  Setting and extending Defendants’ deadline to answer or otherwise

                   respond to Globalfoundries’ Complaint to December 17, 2019.

                  Extending Globalfoundries’ deadline to answer or otherwise respond to

                   Defendants’ answer or other response to January 21, 2020.

        19.       This extension and briefing schedule is not being sought for purposes of

 delay, but so that justice may be done. In particular, both parties agree that this

 schedule is advisable for purposes of fairness. Further, it will promote judicial economy

 by preventing the Court from having to rule on individual extensions and from

 considering duplicative motions.

        20.       As stated above, counsel for Globalfoundries and Defendants have agreed

 to the relief requested in this motion.

        Globalfoundries and Defendants respectfully request that the Court grant the

 extension of deadlines and enter the briefing schedule described above, and award them

 all other relief to which they may be entitled.



STIPULATION TO WAIVE SERVICE AND AGREED MOTION TO EXTEND DEADLINES                    PAGE | 5
        Case 6:19-cv-00490-ADA Document 22 Filed 10/16/19 Page 6 of 7




Dated: October 16, 2019                    Respectfully Submitted

                                     /s/ Raymond W. Mort, III
                                     Raymond W. Mort, III
                                     Texas State Bar No. 00791308
                                     raymort@austinlaw.com

                                     THE MORT LAW FIRM, PLLC
                                     100 Congress Ave, Suite 2000
                                     Austin, Texas 78701
                                     Tel/Fax: (512) 865-7950

                                     ATTORNEYS FOR PLAINTIFF


                                     – and –


                                     /s/ David H. Harper
                                     David H. Harper
                                     Texas State Bar No. 09025540
                                     david.harper@haynesboone.com
                                     Phillip B. Philbin
                                     Texas State Bar No. 15909020
                                     phillip.philbin@haynesboone.com
                                     Stephanie N. Sivinski
                                     Texas State Bar No. 24075080
                                     stephanie.sivinski@haynesboone.com
                                     HAYNES AND BOONE, LLP
                                     2323 Victory Avenue, Suite 700
                                     Dallas, Texas 75219
                                     Telephone: (214) 651-5000
                                     Facsimile: (214) 651-5940

                                     Of Counsel:

                                     Claudia Frost
                                     Jeffrey Johnson
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     609 Main Street
                                     40th Floor
                                     Houston, Texas 77002-3106
                                     Telephone: (713) 658-6400
                                     cfrost@orrick.com
                                     jj@orrick.com



STIPULATION TO WAIVE SERVICE AND AGREED MOTION TO EXTEND DEADLINES        PAGE | 6
Case 6:19-cv-00490-ADA Document 22 Filed 10/16/19 Page 7 of 7




                           Sten A. Jensen
                           Christopher Higgins
                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                           1152 15th Street NW
                           Washington, DC 20005-1706
                           Telephone: (202) 339-8400
                           sjensen@orrick.com
                           chiggins@orrick.com

                           Jared Bobrow
                           Jason Lang
                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                           1000 Marsh Road
                           Menlo Park, California 94025-1015
                           Telephone: (650) 614-7400
                           jbobrow@orrick.com
                           jlang@orrick.com

                           Robert J. Benson
                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                           2050 Main Street
                           Suite 1100
                           Irvine, California 92614-8255
                           Telephone: (949) 567-6700
                           rbenson@orrick.com

                           ATTORNEYS FOR DEFENDANTS
